Decree affirmed. A single member of the Industrial Accident Board upon conflicting medical testimony concluded that the employee had failed to establish that there was any causal relationship between her work and heart symptoms experienced by her on April 7, 1958. The reviewing board adopted the single member’s decision. A final decree was entered in the Superior Court dismissing the employee’s claim. Certain electrocardiograms made at a hospital on or shortly after April 7, 1958, were in evidence before the board and were fully discussed by the medical witnesses. It is immaterial that these electrocardiograms were not retained in the custody of the single member after the hearing. The single member was justified in relying upon the testimony of the expert medical witness called by the insurer and in failing to adopt that of the doctor called by the employee.